THAYER, District Judge,
(orally.) In this case the master finds, as a matter of fact, that the infringing engraving plates manufactured and sold by the defendant during the period of the infringement derive their entire commercial value from the invention covered by complainant’s patent. If this is the fact, then it follows that the complainant is entitled to recover the manufacturer’s profits. The defendant’s attorneys do not dispute this proposition. The real question that arises under the exceptions is whether the master is right in his finding of fact, that defendant’s engraving plates derived their entire commercial value from the infringement of complainant’s patent. I have considered the testimony on this point carefully, and I am unable to say that the master’s finding is erroneous. The result is that the exceptions to the master’s report must be overruled; but, as the complainant’s solicitor professes a willingness that the defendant should he made some allowance for the use of his plant, I have concluded to allow him on that account the sum of $270, which is the largest amount claimed. Deducting that sum. *818from the amount of profits as ascertained by the master, a decree will be entered for the complainant for the sum of $17,842.37, with interest from this date.